1
2                                                                 JS-6
3
4                                                                  JUN 27, 2019

5                                                                      BH
6
7                             UNITED STATES DISTRICT COURT
8                      FOR THE CENTRAL DISTRICT OF CALIFORNIA
9                                      WESTERN DIVISION
10   UNITED STATES OF AMERICA,                         No. CV 18-07505-VAP (Ex)
11               Plaintiff,
                                                       [PROPOSED] CONSENT JUDGMENT OF
12                      v.                             FORFEITURE
13   $103,668.46 IN FUNDS SEIZED
     FROM EAST WEST BANK
14   ACCOUNT 8739,
15               Defendant.
16
17         Plaintiff and claimants Tiffany Ann Henschel and Todd J. Schellbach made a
18   stipulated request for entry of this Consent Judgment, resolving this action in its entirety.
19         The Court, having considered the stipulation of the parties, and good cause
20   appearing therefor, HEREBY ORDERS ADJUDGES AND DECREES:
21         1.     The government has given and published notice of this action as required by

22   law, including Rule G of the Supplemental Rules for Admiralty or Maritime Claims and
     Asset Forfeiture Actions, Federal Rules of Civil Procedure, and the Local Rules of this
23
     Court. Tiffany Ann Henschel and Todd J. Schellbach filed claims in this case and would
24
     have filed answers absent this settlement. No other statements of interest or answers
25
     have been filed, and the time for filing such statements of interest and answers has
26
     expired. This Court has jurisdiction over the parties to this judgment and the defendant
27
     bank funds. Any potential claimants to the defendant bank funds other than Tiffany Ann
28
                                                   1
1    Henschel and Todd J. Schellbach are deemed to have admitted the allegations of the
2    complaint with respect to the defendant bank funds.
3           2.     $103,668.46 in bank funds, and all interest earned thereon shall be forfeited
4    to the United States, and no other right, title, or interest shall exist therein.
5           3.     The court finds that there was reasonable cause for the institution of these

6    proceedings pursuant to 28 U.S.C. § 2465. This judgment constitutes a certificate of
     reasonable cause pursuant to 28 U.S.C. § 2465.
7
8
     DATED: June 27, 2019_______              ________________________________________
9                                           THE HONORABLE VIRGINIA A. PHILLIPS
10                                          UNITED STATES DISTRICT JUDGE

11   PRESENTED BY:
12   NICOLA T. HANNA
     United States Attorney
13   BRANDON D. FOX
     Assistant United States Attorney
14   Chief, Criminal Division
     STEVEN R. WELK
15   Assistant United States Attorney
     Chief, Asset Forfeiture Section
16
17    /s/ Jonathan Galatzan
     JONATHAN GALATZAN
18
     Assistant United States Attorney
19   Asset Forfeiture Section
20
21
22
23
24
25
26
27
28
                                                     2
